In an action to foreclose a mortgage on real property, plaintiff appeals, as limited by his brief, (1) from so much of an order of the Supreme Court, Orange County, dated May 17, 1976, as declared the defendant to be entitled to an unconditional partial release of the mortgage lien on a certain five-acre parcel referred to in the mortgage, and directed a hearing concerning defendant’s claim for a partial release of lien on a "drainage easement”, and (2) from so much of a further order of the same court, dated July 2, 1976, as, upon reargument, adhered to the afore-mentioned portion of the original determination. Appeal from the order dated May 17, 1976 dismissed as academic. That order was superseded by the order granting reargument. Order dated July 2, 1976 affirmed, insofar as appealed from. Defendant is awarded one bill of $50 costs and disbursements to cover both appeals. In our opinion the mortgage contract in this case does not prohibit a partial release of the lien covering the portions of the premises which were to be *625released without payment of consideration, after the mortgagor’s default. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.